Order entered October 9, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-01291-CR

                                 EX PARTE TONY YUAN LI

                       On Appeal from the County Court at Law No. 5
                                   Collin County, Texas
                           Trial Court Cause No. 005-80387-2013

                                            ORDER
       The Court has received appellant’s notice of appeal from the trial court’s order denying

appellant the relief sought by his article 11.072 application for writ of habeas corpus. This is an

accelerated criminal appeal under Texas Rule of Appellate Procedure 31.

       We ORDER the Collin County Clerk to file, by OCTOBER 28, 2014, the clerk’s record

containing all of the documents related to the article 11.072 application for writ of habeas

corpus, including: (1) the application for writ of habeas corpus; (2) the State’s response; (3) the

trial court’s order ruling on the application; (4) any findings of fact and conclusions of law; and

(5) the trial court’s rule 25.2 certification of appellant’s right to appeal. Because this is an

accelerated appeal, no extensions will be granted.

       We ORDER Antoinette Varela, as official court reporter of the County Court at Law No.

5, to file, by OCTOBER 28, 2014, the reporter’s record, including all exhibits, of the August 28,

2014 hearing on the application for writ of habeas corpus. If Ms. Varela did not record the
proceedings, she is ORDERED to coordinate with the court reporter who did record the

proceedings for the filing of the record. Because this is an accelerated appeal, no extensions will

be granted.

        We ORDER appellant to file his brief by NOVEMBER 12, 2014. We ORDER the

State to file its brief by NOVEMBER 26, 2014. If any party does not file its brief by the date

specified, the appeal will be submitted without that party’s brief. See TEX. R. APP. P. 31.1.

        The appeal will be submitted without argument on December 19, 2014 to a panel

consisting of Justices Francis, Evans, and Stoddart. See TEX. R. APP. P. 31.1, 39.1.

        We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Dan Wilson, Presiding Judge, County Court at Law No. 5; Antoinette Varela, official

court reporter, County Court at Law No. 5; Stacy Kemp, Collin County Clerk; and to counsel for

all parties.

                                                     /s/     LANA MYERS
                                                             JUSTICE